Exhibit 10.19

NATIONAL FINANCIAL PARTNERS CORP.

2009 STOCK INCENTIVE PLAN

FORM OF RESTRICTED STOCK UNIT NOTICE OF AWARD

FOR EMPLOYEES

This Restricted Stock Unit Notice of Award (“Notice”) is to certify that the
participant named below (the “Participant”) has been granted the number of
Restricted Stock Units (“RSUs”) set forth below under the terms and conditions
set forth in this Notice. The award described below (the “Award”) is subject to,
and this Notice incorporates by reference, the attached additional terms and
conditions (the “Additional Terms and Conditions”). Please refer to the
Additional Terms and Conditions and the National Financial Partners Corp. 2009
Stock Incentive Plan (the “Plan”) for an explanation of the terms and conditions
of the Award and a full description of your rights and obligations.

 

Award Number:    «Grant» Name of Participant:    «First» «Last»
Number of Restricted Stock Units:    «RSUs_» Grant Date:    «Date» Vesting
Schedule:    See Section 2 in Exhibit A attached - Additional Terms and
Conditions Payment of Taxes:    See Section 9 in Exhibit A. Additional Terms:   
See Exhibit A.

A copy of the Plan and related Prospectus and additional information regarding
the Award, as well as any other awards you may have previously received from
National Financial Partners Corp. (“NFP”), can be viewed on Merrill Lynch’s web
site at www.benefits.ml.com.

Important Notice:

[In order to receive the underlying shares of NFP common stock when your RSUs
vest, you must open an eligible brokerage account with Merrill Lynch (or such
other administrator as may be designated by NFP) on or before the Vesting Date
(as defined in Section 2 of the Additional Terms and Conditions attached as
Exhibit A hereto). 401(k) accounts, IRA accounts, joint accounts and accounts
opened at branch offices of Merrill Lynch cannot be used for this purpose. We
have determined that you do not have an eligible account. You can open an
account by completing an application online at www.benefits.ml.com.



--------------------------------------------------------------------------------

To login you will need the Personal Identification Number (“PIN”) mailed to you
by Merrill Lynch. If you cannot locate your PIN or if you encounter any problems
with the account creation process, contact Merrill Lynch Customer Service at
877-767-2404.

Please note that your RSUs may be forfeited and cancelled by NFP if you do not
open an eligible brokerage account on or before the Vesting Date.]

[Information regarding your NFP equity awards is available online at
www.benefits.ml.com. To login you will need the Personal Identification Number
(“PIN”) mailed to you by Merrill Lynch. If you cannot locate your PIN or if you
encounter any problems with the account creation process, contact Merrill Lynch
Customer Service at 877-767-2404.]



--------------------------------------------------------------------------------

EXHIBIT A

ADDITIONAL TERMS AND CONDITIONS

OF RESTRICTED STOCK UNIT GRANT

These Additional Terms and Conditions shall be construed in accordance with the
provisions of the Plan and any capitalized terms not otherwise defined herein
shall have the definitions set forth in the Plan.

 

1. Grant of Award. Pursuant to Section 7(b) of the Plan, the Company grants to
the Participant, as of the Grant Date specified in the Notice and subject to the
terms and conditions of the Notice and the Plan, and further subject to the
terms and conditions set forth herein, the number of RSUs as shown on the
Notice. Record of the Participant’s grant shall be kept on the books of the
Company until the Restricted Period (as defined in Section 2 below) shall have
lapsed or the Award shall have been forfeited.

 

2. Vesting. Except as otherwise provided herein and subject to the Participant’s
continuous Employment/Service with the Company or a Related Entity, the RSUs
granted to the Participant shall vest and become payable ratably on each of the
first three yearly anniversaries of the Grant Date (each such anniversary, a
“Vesting Date”). The period from the Grant Date to the date the applicable RSU
becomes vested and payable shall be referred to herein as the “Restricted
Period.”

 

3. Form of Payment. Unless otherwise determined by the Committee at the time of
payment, and except as provided in Section 8 below, each RSU granted hereunder
shall represent the right to receive one share of Common Stock, which shall be
delivered upon the vesting of such RSU.

 

4. Dividend Equivalents. The RSUs granted hereunder shall earn dividend
equivalents that shall be credited and paid out as follows:

 

  (a) As of each date on which cash dividends or distributions are paid with
respect to Common Stock (a “Dividend Date”), an amount in cash equal to such
cash dividend or distribution shall be credited to the Participant’s account;
provided that the record date with respect to such dividend or distribution
occurs during the Restricted Period.

 

  (b)

As of each Vesting Date, dividend equivalents credited pursuant to paragraph
(a) above during (x) the period from the Grant Date to the initial Vesting Date
and (y) each successive one-year period, if any, following the initial Vesting
Date (each, an “Applicable Period”) shall, subject to Section 4(c) below, be
paid in cash, unless the Committee (or its designee) determines that such
dividend equivalents shall be converted into additional RSUs. If converted into
additional RSUs, the number of additional RSUs to be credited to the Participant
shall be calculated by aggregating the number of RSUs earned on each Dividend
Date during the Applicable Period. The number of RSUs earned on each such
Dividend Date shall be equal to the quotient (rounded to the nearest whole
number) obtained by dividing (i) the amount of cash credited to such
Participant’s account as of the



--------------------------------------------------------------------------------

 

record date for such dividend or distribution by (ii) the Fair Market Value of a
share of Common Stock as of such Dividend Date.

 

  (c) Any additional RSUs (or cash, as the case may be) credited pursuant to
this Section 4 shall be subject to the same terms and conditions (including
vesting, forfeiture and payment) as are applicable to the RSUs on which they are
earned, and any such RSU (or cash) which becomes vested as of each vesting date
shall be paid within the 90-day period following such vesting date.

 

5. Restrictions on Transfer. RSUs may not be transferred or otherwise disposed
of by the Participant, including by way of sale, assignment, transfer, pledge,
hypothecation or otherwise, except as permitted by the Committee, or by will or
the laws of descent and distribution. No purported sale, assignment, mortgage,
hypothecation, transfer, pledge, encumbrance, gift, transfer in trust (voting or
other) or other disposition of, or creation of a security interest in or lien
on, any of the RSUs by any holder thereof in violation of the provisions of
these Additional Terms and Conditions shall be valid, and the Company will not
transfer any of such RSUs on its books, nor will any dividends be paid thereon,
unless and until there has been full compliance with such provisions to the
satisfaction of the Company. The foregoing restrictions are in addition to and
not in lieu of any other remedies, legal or equitable, available to enforce such
provisions.

 

6. Approvals. No shares of Common Stock shall be issued hereunder unless and
until all legal requirements applicable to the issuance of such shares have been
complied with to the satisfaction of the Committee. The issuance of such shares
to the Participant is conditioned upon Participant’s acceptance of such
restrictions on the subsequent disposition of such shares as the Committee shall
deem necessary or advisable as a result of any applicable law or regulation.

 

7. [[PROVISION FOR EMPLOYEES OTHER THAN CEO] Termination of Employment/Service.
Except as otherwise specified in a written agreement between the Participant and
the Company that is then in effect, and subject to Section 8 below, in the event
that the Participant’s Employment/Service with the Company and its Related
Entities terminates other than because of the Participant’s death or Disability,
those RSUs that have not become vested and payable as of the effective date of
such termination shall immediately be forfeited and cancelled. In the event of
the Participant’s death or Disability, all RSUs that have not become vested and
payable as of the effective date of such death or Disability shall immediately
vest and be paid or settled within 60 days following such termination.]

[[PROVISION FOR CEO] Termination of Employment/Service. Notwithstanding anything
to the contrary set forth in the Employment Agreement between the Participant
and the Company dated as of April 5, 1999 and amended and restated on
February 15, 2005, as most recently modified by the Letter Agreement dated as of
December 10, 2009 and as may be amended or modified from time to time hereafter
(the “Employment Agreement”), subject to Section 8 below, in the event that the
Participant’s Employment/Service with the Company and its Related Entities
terminates other than because of the Participant’s death or Disability (as
defined in the Employment Agreement), those RSUs that have not become vested and
payable as of the effective date

 

A-2



--------------------------------------------------------------------------------

of such termination shall immediately be forfeited and cancelled. In the event
of the Participant’s death or Disability, all RSUs that have not become vested
and payable as of the date of such death or the Disability Effective Date (as
defined in the Employment Agreement) shall, subject to Section 10 below,
immediately vest and be paid or settled within 60 days following the Date of
Termination (as defined in the Employment Agreement). By countersigning these
Terms and Conditions below, the Participant acknowledges and agrees that she is
waiving pursuant to Section 16 of the Employment Agreement the applicability of
the provisions of Section 5 of the Employment Agreement solely with respect to
the grant of RSUs described herein and in the accompanying Notice, and that the
treatment of these RSUs upon any termination of the Participant’s employment
will be governed solely by the terms set forth herein.]

 

8. Change in Control. In the event of a Change in Control ([[PROVISION FOR
EMPLOYEES OTHER THAN CEO] as defined in paragraph 8(c) below, except if
otherwise defined in a written agreement between the Participant and the Company
that is then in effect][[PROVISION FOR CEO] as defined in the Employment
Agreement]), the following provisions shall apply to the RSUs that have not
become vested and payable as of the effective date of such Change in Control:

 

  (a) Except as otherwise specified in a written agreement between the
Participant and the Company that is then in effect, in the event that the RSUs
are not expressly assumed by a successor to the Company’s business pursuant to
the transaction(s) constituting a Change in Control, all of the RSUs that have
not become vested and payable as of the effective date of such Change in Control
shall immediately vest and be paid in cash within ten (10) business days
following such Change in Control. The amount to be so paid to the Participant
shall be calculated by multiplying (i) the number of RSUs then becoming vested
and payable by (ii) the per share Fair Market Value of the Common Stock as of
the date of the Change in Control.

 

  (b)

[[PROVISION FOR EMPLOYEES OTHER THAN CEO] Except as otherwise specified in a
written agreement between the Participant and the Company that is then in
effect, in the event that the RSUs are expressly assumed by a successor to the
Company’s business pursuant to the transaction(s) constituting a Change in
Control, the RSUs shall remain subject to their original terms and conditions,
except as adjusted by the Committee to provide for such assumption; provided,
however, that in the event the Participant’s Employment/Service with the Company
and its Related Entities is terminated either (i) in contemplation of the Change
in Control within six months prior to the Change in Control or (ii) as a result
of the Change in Control within eighteen months after the Change in Control, in
each case, either (x) by the Company or Related Entity if such termination
occurs within the six-month period prior to a Change in Control or by such
successor entity or one of its affiliates if the termination occurs within the
18-month period following the Change in Control, other than for Cause, or (y) by
the Participant for Good Reason (as defined in paragraph 8(c) below), those RSUs
that have not become vested and payable as of the effective date of such
termination shall become immediately vested and payable as of the later to occur

 

A-3



--------------------------------------------------------------------------------

 

of the effective date of the Change in Control or the effective date of such
termination.]

[[PROVISION FOR CEO] In the event that the RSUs are expressly assumed by a
successor to the Company’s business pursuant to the transaction(s) constituting
a Change in Control, the RSUs shall remain subject to their original terms and
conditions, except as adjusted by the Committee to provide for such assumption;
provided, however, that in the event the Participant’s Employment/Service with
the Company and its Related Entities is terminated either (i) in contemplation
of the Change in Control within six months prior to the Change in Control or
(ii) as a result of the Change in Control within eighteen months after the
Change in Control, in each case, either (x) by the Company or Related Entity if
such termination occurs within the six-month period prior to a Change in Control
or by such successor entity or one of its affiliates if the termination occurs
within the 18-month period following the Change in Control, other than for Cause
(as defined in the Employment Agreement), or (y) by the Participant for Good
Reason (as defined in the Employment Agreement), those RSUs that have not become
vested and payable as of the Date of Termination (as defined in the Employment
Agreement) shall, subject to Section 10 below, become immediately vested and
payable as of the later to occur of the effective date of the Change in Control
or the Date of Termination (as defined in the Employment Agreement). By
countersigning these Terms and Conditions below, the Participant acknowledges
and agrees that she is waiving pursuant to Section 16 of the Employment
Agreement the provisions of Section 5 of the Employment Agreement solely with
respect to the grant of RSUs described herein and in the accompanying Notice,
and that the treatment of these RSUs upon a Change in Control will be governed
by the terms set forth herein.]

 

  (c) Definitions: For purposes of these Additional Terms and Conditions:

A “Change in Control” shall mean:

(1) any “person”, as such term is used in Sections 3(a)(9) and 13(d) of the
Exchange Act, other than the Company or any employee benefit plan sponsored by
the Company, becomes a “beneficial owner”, as such term is used in Rule 13d-3
promulgated under the Exchange Act, of 30% or more of the outstanding shares of
common stock of the Company;

(2) the dissolution or sale of all or substantially all of the assets of the
Company;

(3) consummation of a merger or consolidation after which, (A) the shareholders
of the Company immediately prior to the combination do not hold, directly or
indirectly, Voting Securities (as defined below) or other ownership interests of
the entity or entities, if any, that succeed to the business of the Company
having more than 50% of the Voting Power (as defined below) of the combined
company in substantially the same proportions as they beneficially owned the
Voting Securities of the Company (there being excluded from the

 

A-4



--------------------------------------------------------------------------------

Voting Securities held by such shareholders, but not from the Voting Securities
of the combined company, any shares received by affiliates of such other company
in exchange for securities of such other company) or (B) individuals who were
Incumbent Members (as defined below) of the Board immediately before such
combination do not hold a majority of the seats on the board of directors of the
combined company; or

(4) at any time after June 3, 2009, individuals who, as of June 3, 2009,
constitute the Board (the “Incumbent Members”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to June 3, 2009 whose election, or
nomination for election by the stockholders of the Company, was approved by a
vote of at least a majority of the then Incumbent Members shall be considered as
though such individual were an Incumbent Member, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest or other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board.

For purposes hereof (A) “Voting Securities” shall mean any securities of a
corporation entitled, or which may be entitled, to vote on matters submitted to
the stockholders generally (whether or not entitled to vote in the general
election of directors), or securities which are convertible into, or exercisable
or exchangeable for, such Voting Securities, whether or not subject to the
passage of time or any contingency and (B) “Voting Power” shall mean the number
of votes available to be cast (determined by reference to the maximum number of
votes entitled to be cast by the holders of such Voting Securities, or by the
holders of any other Voting Securities into which such other Voting Securities
may be convertible, exercisable or exchangeable for, upon any matter submitted
to stockholders where the holders of all Voting Securities vote together as a
single class) by the holders of Voting Securities.

[[PROVISION FOR EMPLOYEES OTHER THAN CEO] “Good Reason” shall mean any of the
following without the consent of the Participant: (i) a material diminution in
Participant’s position, duties or responsibilities from those held, exercised
and/or assigned to Participant immediately prior to a Change in Control, (ii) a
substantial reduction, in the aggregate, of current base salary, bonus
opportunity, incentive compensation and benefits provided to the Participant
other than an across-the-board reduction which applies to other similarly
situated Participants or (iii) any requirement that the Participant’s services
be rendered primarily at a location or locations more than 50 miles from the
Participant’s principal place of Employment/Service as of the date of a Change
in Control.]

 

9.

Taxes. The Participant (and not the Company) shall be responsible for any tax
liability that may arise as a result of the transactions contemplated by this
Award. At the time the Participant recognizes taxable income from the payment in
respect of the RSUs, the Participant shall pay to the Company an amount equal to
the federal, state and/or local taxes the Company determines it is required to
withhold under applicable tax laws with respect to the payment in respect of the
RSUs (e.g. in the case of a Participant who is an

 

A-5



--------------------------------------------------------------------------------

 

employee). To satisfy the foregoing requirement, the Company may withhold a
portion of the RSUs, or a portion of the shares of Common Stock to be received
hereunder, having a value equal to or less than the minimum amount required to
be withheld, or, at the Company’s discretion, the Participant may satisfy the
foregoing requirement by one or a combination of the following methods:
(a) making a payment to the Company in cash or cash equivalents or (b) by
authorizing the Company to withhold cash otherwise due to the Participant. In
the event the Company determines it is not required to withhold under applicable
tax laws with respect to the payment in respect of the RSUs (e.g. in the case of
a Participant who is an independent contractor), the Participant shall be
responsible for the remittance of any federal, state and/or local taxes to the
proper authorities, and the Company shall issue a Form 1099 to report such
taxable income. The Company cannot provide tax advice and the Participant is
encouraged to consult an independent tax professional.

 

10. Section 409A Compliance. The intent of the parties is that payments and
benefits under these Additional Terms and Conditions comply with (or be exempt
from) Section 409A of the Code and, accordingly, to the maximum extent
permitted, these Additional Terms and Conditions shall be interpreted and be
administered to be in compliance therewith. Notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A of the Code, the Participant
shall not be considered to have terminated Employment/Service with the Company
and its Related Entities for purposes of these Additional Terms and Conditions
and no payment shall be due to the Participant under these Additional Terms and
Conditions until the Participant would be considered to have incurred a
“separation from service” from the Company within the meaning of Section 409A of
the Code. Any payments described in these Additional Terms and Conditions or the
Plan that are due within the “short-term deferral period” as defined in
Section 409A of the Code shall not be treated as deferred compensation unless
applicable law requires otherwise. Notwithstanding anything to the contrary in
these Additional Terms and Conditions or the Plan, to the extent that any RSUs
are payable upon a separation from service and such payment would result in the
imposition of any individual excise tax and late interest charges imposed under
Section 409A of the Code, the settlement and payment of such awards shall
instead be made on the first business day after the date that is six (6) months
following such separation from service (or death, if earlier).

 

11. Compliance with Law and Regulations. These Additional Terms and Conditions,
the Award granted hereby and any obligation of the Company hereunder shall be
subject to all applicable federal, state and local laws, rules and regulations
and to such approvals by any government or regulatory agency as may be required.

 

12. Incorporation of Plan. These Additional Terms and Conditions are governed by
the provisions of the Plan (which is incorporated herein by reference) and shall
be interpreted in a manner consistent with it. To the extent that these
Additional Terms and Conditions are silent with respect to, or in any way
inconsistent with, the terms of the Plan, the provisions of the Plan shall
govern and these Additional Terms and Conditions shall be deemed to be modified
accordingly.

 

A-6



--------------------------------------------------------------------------------

13. Notices. Any notices required or permitted hereunder shall be addressed to
Office of the General Counsel, National Financial Partners Corp., 340 Madison
Avenue, 20th Floor, New York, New York 10173, or to the Participant at the
postal address then on record with the Company or by electronic communication,
as the case may be, and deposited, postage prepaid, in the United States mail or
delivered by electronic communication. Either party may, by notice to the other
given in the manner aforesaid, change his/her or its address for future notices.

 

14. Binding Agreement; Successors. These Additional Terms and Conditions shall
bind and inure to the benefit of the Company, its successors and assigns, and
the Participant and the Participant’s personal representatives and
beneficiaries.

 

15. Governing Law. These Additional Terms and Conditions shall be governed by
and construed in accordance with the laws of the State of Delaware without
giving effect to any principles thereof relating to the conflict of laws. The
Committee shall have final authority to interpret and construe the Plan and
these Additional Terms and Conditions and to make any and all determinations
under them, and its decision shall be binding and conclusive upon all Persons.

 

16. Amendment. These Additional Terms and Conditions may be amended or modified
by the Company at any time in accordance with the Plan; provided, that notice is
provided to the Participant in accordance with Section 13 hereof; and provided,
further, that no amendment or modification that is adverse to the rights of the
Participant as provided by the Notice and these Additional Terms and Conditions
shall be effective unless set forth in a writing signed by the Participant and
the Company.

 

17. Headings. The captions used in these Additional Terms and Conditions are
inserted for convenience and shall not be deemed a part of the Additional Terms
and Conditions for construction or interpretation.

 

18. Dispute Resolution. The provisions of this Section 18 shall be the exclusive
means of resolving disputes arising out of or relating to the Notice, the Plan
and these Additional Terms and Conditions. Any dispute or controversy between
the parties relating to or arising out the Notice, the Plan or these Additional
Terms and Conditions shall be determined by arbitration in New York, New York by
and pursuant to the rules then prevailing of the American Arbitration
Association. The arbitration award shall be final and binding upon the parties
and judgment may be entered thereon by any court of competent jurisdiction. The
service of any notice, process, motion or other document in connection with any
arbitration under the Notice, the Plan or these Additional Terms and Conditions
or the enforcement of any arbitration award hereunder may be effectuated either
by personal service upon a party or by certified mail duly addressed to him or
to his executors, administrators, personal representatives, next of kin,
successors or assigns, at the last known address or addresses of such party or
Parties. If any one or more provisions of this Section 18 shall for any reason
be held invalid or unenforceable, it is the specific intent of the parties that
such provisions shall be modified to the minimum extent necessary to make it or
its application valid and enforceable.

 

A-7